--------------------------------------------------------------------------------

Exhibit 10.1

TRANSFER AGREEMENT

            This Transfer Agreement (this “Agreement”) is entered into on August
7, 2019, by and among Masthercell Global Inc., a Delaware corporation (the
“Company”), Orgenesis Inc., a Nevada corporation (“Orgenesis Parent”), and
GPP-II Masthercell, LLC, a Delaware limited liability company (“Investor”).

PRELIMINARY STATEMENTS

            I. Current Status

            Whereas, as a result of the Reorganization (as defined in that
certain Stock Purchase Agreement, dated June 28, 2018, by and among the Company,
Orgenesis Parent and Investor (the “Purchase Agreement”)), the Company currently
owns (i) all of the equity interests (the “Israel Sub Equity Interests”) of
Atvio Biotech Ltd., a company organized under the laws of Israel (“Israel Sub”)
and (ii) 94.12% of the equity interests (the “South Korea Sub Equity Interests”
and together with the Israel Sub Equity Interests, the “Designated Subsidiary
Equity Interests”) of CureCell Co., Ltd., a Korean stock corporation (the “South
Korea Sub” and together with the Israel Sub, the “Designated Subsidiaries”).

            II. Old Subsidiary Loans

            Whereas, pursuant to certain loan agreements dated as of April 4,
2018, Orgenesis Parent made loans to Israel Sub in the aggregate amount of
$1,000,000 (the “Old Israel Sub Loans”) and to the South Korea Sub in the
aggregate amount of $1,344,000 plus accumulated interest (the “Old South Korea
Sub Loans”, and collectively with the Old Israel Sub Loans, the “Old Subsidiary
Loans”). Pursuant to the Contribution, Assignment and Assumption Agreement,
dated June 28, 2018, Orgenesis Parent’s interests in the Old Subsidiary Loans
were transferred to the Company by Orgenesis Parent as part of the
Reorganization. The Company desires to (a) convert the Old Israel Sub Loans to
the equity capital of the Israel Sub for additional shares of the Israel Sub and
(b) cancel the Old South Korea Sub Loans; provided, that if such cancellation
causes any cancellation of indebtedness or other taxable income or any similar
tax liability for which the Company is liable, Orgenesis Parent shall indemnify
and hold the Company harmless from any such liability.

            III. Transfer of Designated Subsidiary Equity Interests

            Whereas, the Company is no longer willing to finance the operations
of the Designated Subsidiaries given their current operations, and has informed
Orgenesis Parent that it is willing to liquidate the Designated Subsidiaries.
Orgenesis Parent is willing to finance the operations of the Designated
Subsidiaries and the Company has agreed to transfer the Designated Subsidiaries
to Orgenesis Parent instead of liquidating them, upon the terms and subject to
the conditions set forth in this Agreement.

            Whereas, Orgenesis Parent desires to acquire, and the Company
desires to transfer to Orgenesis Parent, all of the Israel Sub Equity Interests
and the South Korea Sub Equity Interests, upon the terms and subject to the
conditions set forth in this Agreement. Terms used but not defined herein shall
have the meanings given to such terms in the Purchase Agreement. 

--------------------------------------------------------------------------------

            IV. Amendment to New Subsidiary Loans

            Whereas, since the date of the Reorganization, the Company made
additional loans to Israel Sub in the aggregate amount of $1,250,000 (the “New
Israel Sub Loans”) and advances to the South Korea Sub in the aggregate amount
of $1,230,000 (the “New South Korea Sub Loans”, and collectively with the New
Israel Sub Loans, the “New Subsidiary Loans”), and the Loan Agreements
reflecting such New Subsidiary Loans are attached as Exhibit A hereto. The
parties hereto wish to enter into a loan agreement in order to confirm the
principal amount of the New South Korea Sub Loans as US$1,230,000, made
available to the South Korea Sub on or since June 28, 2018, and amend the
interest rate and the maturity date of such New South Korea Sub Loans. The
parties hereto desire to amend the New Israel Sub Loan upon the terms and
subject to the conditions set forth in this Agreement.

AGREEMENT

            Now, therefore, in consideration of the promises and the mutual
promises herein made, and in consideration of the covenants and other valuable
consideration herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

            1.        Transfer of Designated Subsidiary Equity Interests.
Orgenesis Parent shall pay the Company one dollar ($1.00), which represents the
fair market value of the Designated Subsidiary Equity Interests, in exchange for
the Designated Subsidiary Equity Interests, and the Company hereby sells,
transfers, assigns, conveys and delivers to Orgenesis Parent all of the
Company’s right, title and interest in and to the Designated Subsidiary Equity
Interests.

            2.        Representations.

                          (a)        Orgenesis Parent represents and warrants
that Orgenesis Parent (i) is an “accredited investor” as such term is defined in
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”), (ii) understands and acknowledges that the Designated Subsidiary Equity
Interests have not been and will not be registered under the Securities Act, or
applicable State or other securities Laws, are being sold pursuant to an
exemption from the registration requirements of the Securities Act, and may not
be offered or sold in the United States except in transactions exempt from the
registration requirements of the Securities Act and applicable State securities
Laws then in effect, (iii) is acquiring the Designated Subsidiary Equity
Interests for investment purposes, and not with a view to the resale or
distribution thereof in violation of the Securities Act, and (iv) is familiar
with the business, operations, condition (financial or otherwise) and prospects
of the Designated Subsidiaries and has independently and without reliance upon
the Company or Investor, and based on such information as Orgenesis Parent has
deemed appropriate, made its own analysis and decision to purchase the
Designated Subsidiary Equity Interests and acknowledges that the Company and
Investor have not given Orgenesis Parent any investment advice, credit
information or opinion on whether the purchase of the Designated Subsidiary
Equity Interests is prudent.

-2-

--------------------------------------------------------------------------------

                          (b)        Each of the Company, Investor, Israel Sub,
South Korea Sub and Orgenesis Parent acknowledges and agrees that (i) the
Designated Subsidiary Equity Interests and the Designated Subsidiaries are being
transferred to Orgenesis Parent without recourse and on an “as is/where is”
basis and (ii) NEITHER THE COMPANY, THE INVESTOR, NOR ANY OTHER PERSON MAKES ANY
REPRESENTATION OR WARRANTY, WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED, WITH
RESPECT TO THE DESIGNATED SUBSIDIARIES OR THE DESIGNATED SUBSIDIARY EQUITY
INTERESTS OR THEIR BUSINESS, OPERATIONS, ASSETS, LIABILITIES, CONDITION
(FINANCIAL OR OTHERWISE) OR PROSPECTS. ORGENESIS PARENT HEREBY EXPRESSLY WAIVES
ANY CLAIMS AND CAUSES OF ACTION AND ANY REPRESENTATIONS OR WARRANTIES, EXPRESS,
IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE IN EACH CASE RELATING TO THE
DESIGNATED SUBSIDIARIES AND THE DESIGNATED SUBSIDIARY EQUITY INTERESTS AND
NEITHER THE COMPANY, NOR INVESTOR, NOR ANY OTHER PERSON IS MAKING ANY
REPRESENTATION OR WARRANTY TO ORGENESIS PARENT WITH RESPECT TO ANY FINANCIAL
PROJECTION OR FORECAST RELATING TO THE BUSINESS, OPERATIONS, ASSETS,
LIABILITIES, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE DESIGNATED
SUBSIDIARIES OR THE DESIGNATED SUBSIDIARY EQUITY INTERESTS.

                          (c)        Each of Orgenesis Parent and the Company
acknowledge and agree that all corporate approvals by the Company that are
necessary for the transactions contemplated herein have been taken.

            3.        Release by the Company and Investor. Each of the Company
and Investor, for itself and each of its subsidiaries, Affiliates, and its and
their heirs, personal representatives, successors, assigns, managers, directors,
officers, employees, agents, and other representatives (collectively, the
“Company Releasors”), hereby (a) forever fully and irrevocably releases and
discharges Orgenesis Parent, each of its Subsidiaries, and each of their
respective predecessors, successors, direct or indirect subsidiaries and past
and present equityholders, members, managers, directors, officers, employees,
agents, and other representatives (collectively, the “Orgenesis Released
Parties”) from any and all actions, suits, claims, demands, debts, agreements,
obligations, promises, judgments, or liabilities of any kind whatsoever in law
or equity and causes of action of every kind and nature, or otherwise
(including, claims for damages, costs, expense, and attorneys’, brokers’ and
accountants fees and expenses) arising out of or related to Israel Sub or South
Korea Sub, which the Company Releasors can, shall or may have against the
Orgenesis Released Parties, whether known or unknown, suspected or unsuspected,
unanticipated as well as anticipated as of the date hereof (collectively, the
“Company Released Claims”), and (b) irrevocably agree to refrain from directly
or indirectly asserting any claim or demand or commencing (or causing to be
commenced) any Proceeding against any Orgenesis Released Party based upon any
Company Released Claim. Notwithstanding the preceding sentence of this Section
3, “Company Released Claims” does not include, and the provisions of this
Section 3 shall not release or otherwise diminish, (i) the obligations of any
party set forth in or arising under any provisions of this Agreement, (ii) the
rights of the Company and obligations of Orgenesis Parent, Israel Sub and South
Korea Sub, as applicable, under the Old Subsidiary Loans, or (iii) the rights of
the Company and obligations of Orgenesis Parent, Israel Sub and South Korea Sub,
as applicable, under the New Subsidiary Loans.

-3-

--------------------------------------------------------------------------------

            4.        Release by Orgenesis Parent. Orgenesis Parent, for itself
and each of its subsidiaries (other than, for the avoidance of doubt, the Israel
Sub and the South Korea Sub) and its and their representatives, successors,
assigns, managers, directors, officers, employees, agents, and other
representatives (collectively, the “Orgenesis Releasors”), hereby (a) forever
fully and irrevocably releases and discharges Investor, the Company, each of its
Subsidiaries (other than Israel Sub and South Korea Sub), and each of their
respective predecessors, successors, and past and present equity holders,
members, managers, directors, officers, employees, agents, and other
representatives (collectively, the “Company Released Parties”) from any and all
actions, suits, claims, demands, debts, agreements, obligations, promises,
judgments, or liabilities of any kind whatsoever in law or equity and causes of
action of every kind and nature, or otherwise (including, claims for damages,
costs, expense, and attorneys’, brokers’ and accountants fees and expenses)
arising out of or related to Israel Sub or South Korea Sub, which the Orgenesis
Releasors can, shall or may have against the Company Released Parties, whether
known or unknown, suspected or unsuspected, unanticipated as well as anticipated
as of the date hereof (collectively, the “Orgenesis Released Claims”), and (b)
irrevocably agree to refrain from directly or indirectly asserting any claim or
demand or commencing (or causing to be commenced) any Proceeding against any
Company Released Party based upon any Orgenesis Released Claim. Notwithstanding
the preceding sentence of this Section 4, “Orgenesis Released Claims” does not
include, and the provisions of this Section 4 shall not release or otherwise
diminish, the obligations of any party set forth in or arising under any
provisions of this Agreement.

            5.        Release by Israel Sub and South Korea Sub. Each of Israel
Sub and South Korea Sub, for itself and their successors, assigns, managers,
directors, officers, employees, agents, and other representatives (collectively,
the “Subsidiary Releasors”), hereby (a) forever fully and irrevocably releases
and discharges the Company Released Parties from any and all actions, suits,
claims, demands, debts, agreements, obligations, promises, judgments, or
liabilities of any kind whatsoever in law or equity and causes of action of
every kind and nature, or otherwise (including, claims for damages, costs,
expense, and attorneys’, brokers’ and accountants fees and expenses), which the
Subsidiary Releasors can, shall or may have against the Company Released
Parties, whether known or unknown, suspected or unsuspected, unanticipated as
well as anticipated as of the date hereof (collectively, the “Subsidiary Company
Released Claims”), (b) forever fully and irrevocably releases and discharges the
Orgenesis Released Parties from any and all actions, suits, claims, demands,
debts, agreements, obligations, promises, judgments, or liabilities of any kind
whatsoever in law or equity and causes of action of every kind and nature, or
otherwise (including, claims for damages, costs, expense, and attorneys’,
brokers’ and accountants fees and expenses) arising out of or related to Israel
Sub or South Korea Sub, which the Subsidiary Releasors can, shall or may have
against the Orgenesis Released Parties, whether known or unknown, suspected or
unsuspected, unanticipated as well as anticipated as of the date hereof
(collectively, the “Subsidiary Orgenesis Released Claims”), (c) irrevocably
agree to refrain from directly or indirectly asserting any claim or demand or
commencing (or causing to be commenced) any Proceeding against any Company
Released Party based upon any Subsidiary Company Released Claim, and (d)
irrevocably agree to refrain from directly or indirectly asserting any claim or
demand or commencing (or causing to be commenced) any Proceeding against any
Orgenesis Released Party based upon any Subsidiary Orgenesis Released Claim.
Notwithstanding the preceding sentence of this Section 5, “Subsidiary Company
Released Claims” and “Subsidiary Orgenesis Released Claims” does not include,
and the provisions of this Section 5 shall not release or otherwise diminish,
the obligations of any party set forth in or arising under any provisions of
this Agreement.

-4-

--------------------------------------------------------------------------------

            6.        Indemnification. Orgenesis Parent, Israel Sub and South
Korea Sub will jointly and severally (a) pay, fully satisfy and discharge, and
(b) indemnify, defend and hold harmless each of the Company Released Parties
from and against, the entirety of any Adverse Consequences resulting from,
arising out of, relating to, or caused by any claims made against any Company
Released Party by any Person that is not a party to this Agreement and that
result from, arise out of, relate to, or are caused by Israel Sub or South Korea
Sub (including, but not limited to, any claims related to the ownership of
Israel Sub or South Korea Sub). For the avoidance of doubt, this indemnification
shall not relate to any claim for breach of the Company’s or Investor’s express
obligations set forth in this Agreement.

            7.        Subsidiary Loans.

            (a) The terms of the New Subsidiary Loans are hereby amended such
that:

            (i)        Orgenesis Parent shall immediately repay the New
Subsidiary Loans in full to the Company or cause the New Subsidiary Loans to be
immediately repaid in full to the Company upon the earliest of (A) a Sale of the
Company (as defined in the Stockholders’ Agreement), (B) any sale or transfer of
any of the equity interests of the Company owned by Orgenesis Parent, or (C) any
sale or transfer of all or substantially all of the equity interests of
Orgenesis Parent or all or substantially all of the assets of Orgenesis Parent;
provided, that in each case the obligation to repay the New Subsidiary Loans
shall be limited to the amount of the proceeds that would otherwise be received
by Orgenesis Parent (or the seller in such transaction) as a result of such
transactions and any unpaid balance shall be paid at the Maturity Date;

            (ii)        Orgenesis Parent shall immediately repay the New South
Korea Sub Loans in full to the Company or cause the New South Korea Sub Loans to
be immediately repaid in full to the Company upon any sale or transfer of any of
the equity interests or all or substantially all of the assets of the South
Korea Sub; provided, that in each case the obligation to repay the New South
Korea Sub Loans shall be limited to the amount of the proceeds that would
otherwise be received by the seller in such transaction as a result of such
transaction and any unpaid balance shall be paid at the Maturity Date; and

            (iii)        Orgenesis Parent shall immediately repay the New Israel
Sub Loans in full to the Company or cause the New Israel Sub Loans to be
immediately repaid in full to the Company upon any sale or transfer of any of
the equity interests or all or substantially all of the assets of the Israel
Sub, provided, that in each case the obligation to repay the New Israel Sub
Loans shall be limited to the amount of the proceeds that would otherwise be
received by the seller in such transaction as a result of such transaction and
any unpaid balance shall be paid at the Maturity Date.

            (b)        The Company, immediately prior to the other transactions
contemplated herein, will (i) convert the Old Israel Sub Loans to the equity
capital of the Israel Sub for additional shares of the Israel Sub (provided that
it is agreed that the certificate representing such additional shares may be
delivered after the date hereof and that Orgenesis Parent (and not the Company)
shall be responsible for taking all actions necessary under Israel law to
properly issue such share and such certificates) and (ii) cancel the Old South
Korea Sub Loans.

-5-

--------------------------------------------------------------------------------

            8.        Termination of Use of Shared Employees by Orgenesis
Parent. After the date hereof, Orgenesis Parent and each of its Subsidiaries
shall immediately and fully cease all use or engagement of any employees or
services providers of the Company or any of its Subsidiaries.

            9.        Future Subcontractor Services of Israel Sub or South Korea
Sub. After the date hereof, if (a) the Company and/or its Subsidiaries determine
that the services of a third party subcontractor are needed by the Company
and/or its Subsidiaries in Israel or South Korea and the Israel Sub and/or the
South Korea Sub provide such services, and (b) the Company, in its sole
discretion, approves of the quality of such services provided by the Israel Sub
and the South Korea Sub, then the Company and/or its Subsidiaries shall utilize
the services of Israel Sub and/or South Korea Sub for such third party
subcontracting services, on terms and at prices (in accordance with standard
fair market rates) that shall be mutually agreed between the Company and
Orgenesis Parent at the time of any such engagement for such services.

            10.      Manufacturing Services Contract Between MC Belgium and/or
MC US and Orgenesis Parent. After the date hereof, if Orgenesis Parent
determines that it needs manufacturing services of the type offered by
MaSTherCell S.A., a company organized under the laws of Belgium (“MC Belgium”)
and/or Masthercell U.S., LLC, a Delaware limited liability company (“MC US”),
the Company (on behalf of MC Belgium or MC US, as applicable) and Orgenesis
Parent shall use good faith efforts to negotiate and execute a contract that
contemplates MC Belgium or MC US, as applicable, providing such manufacturing
services to Orgenesis Parent; provided, that such contract shall be on terms and
at prices (in accordance with standard fair market rates) that are mutually
agreed between the Company and Orgenesis Parent at the time any such contact is
executed, and, in the case of a contract with MC Belgium, shall include the
services (for a specified and mutually agreed number of hours and for a
specified and mutually agreed period of time) of at least two (2) MC Belgium
project managers involved in the provision of such services.

            11.      Public Disclosures and Press Releases. Attached as Exhibit
B is a joint press release that will be issued by Orgenesis Parent and the
Company related to the transactions contemplated by this Agreement. No other
press releases or other public disclosures or statements will be made by
Orgenesis Parent or the Company or Investor or any of their subsidiaries or
representatives related to the transactions contemplated by this Agreement,
provided that Orgenesis Parent may describe or refer to the transactions
contemplated by this Agreement to the extent required customary or advisable in
any of its SEC filings, in Orgenesis Parent’s sole discretion, so long as the
description of such transactions in such SEC filings is consistent in all
material respects with the description of such transactions in the press release
attached as Exhibit B. For the avoidance of doubt, Orgenesis Parent will be
required to disclose more detailed financial information relating to the
transaction which will not be contained in the attached press release.

            12.      Engagement of Company Counsel. After the date hereof, the
Company, Orgenesis Parent and Company shall use good faith efforts to cause the
Company to engage legal counsel to the Company that is mutually agreed between
Orgenesis Parent and Company.

-6-

--------------------------------------------------------------------------------

            13.      Restrictive Covenants and Material Underperformance Event.

            (a)        Subject to the provisions of Section 13(b) below, each of
Israel Sub and South Korea Sub agree to be bound by Sections 5.2, 5.3, 5.4, 5.5,
5.6 and 5.7 of the Stockholders’ Agreement as if Israel Sub and South Korea Sub
were included in the terms “Restricted Stockholders” and “Stockholders” in the
same manner as Orgenesis Parent. For the avoidance of doubt, Israel Sub and
South Korea Sub shall be able to conduct any Business (as defined in the
Stockholders Agreement) that Orgenesis Parent is permitted to conduct under the
Stockholders’ Agreement and Purchase Agreement. Israel Sub and South Korea Sub
shall not, and they shall cause their subsidiaries and representatives not to,
use the Masthercell name or logo other than (x) to the extent required in any of
Orgenesis Parent’s SEC filings, (y) Orgenesis Parent referring to the Company as
a subsidiary of Orgenesis Parent (including on Orgenesis Parent’s website), and
(z) in private conversations or interactions, with customers or potential
customers of the South Korea Sub or the Israel Sub to inform such customers that
they can use the Company for services outside of South Korea and Israel,
(provided that, for the avoidance of doubt, it is agreed that the Masthercell
name and logo may not be used by such persons in any marketing or promotional
materials (including on their websites, provided that Orgenesis Parent may refer
to Mastercell as one of its subsidiaries on its website as described above)).
Orgenesis Parent, Israel Sub and South Korea Sub shall not, and they shall cause
their subsidiaries and representatives not to, market or promote in any manner
the services of the Israel Sub or the South Korea Sub outside of Israel or South
Korea.

            (b)        In addition to Section 13(a), Israel Sub with respect to
and within Israel only and South Korea Sub with respect to and within South
Korea only, may conduct for customers primarily located within Israel and South
Korea, respectively, the business of providing manufacturing and development
services to such third parties related to cell and gene therapy products,
processes and solutions and providing related manufacturing or development
services, and the creation and development of technology, Intellectual Property,
tools and optimizations in connection with such manufacturing and development
services for such third parties within Israel and South Korea; provided that if
such customer of Israel Sub and/or South Korea desires to manufacture or obtain
any of the other services described above anywhere outside of Israel or South
Korea, then Israel Sub and South Korea Sub will refer the customer to the
Company or one of its Subsidiaries for such manufacturing or other services. The
Company hereby grants the Israel Sub and the South Korea Sub a nonexclusive
license to use the technology licensed to the Company pursuant to the License
Agreement, dated December 30, 2016 by and among Orgenesis Parent and MC Belgium
(the “QMS License”) so long as (i) the Company has the right to grant such
sublicense, (ii) granting such sublicense does not result in the Company
incurring any direct or indirect cost, (iii) the Israel Sub and South Korea Sub
comply with the terms of the QMS License and only use such technology in the
countries of Israel and South Korea, and (iv) Orgenesis, the Israel Sub and the
South Korea do not breach any of the terms of Section 13 of this Agreement or
any terms of any noncompete, nonsolicit or other restrictive covenant contained
in the Shareholders Agreement and the Purchase Agreement.

            (c)        After the date hereof, the Israel Sub and the South Korea
Sub shall not be included (i) in any calculation of EBITDA for the purposes of
any determination of a Material Underperformance Event under the Stockholders’
Agreement or (ii) within the terms “Company” or “Subsidiary” of the Company for
purposes of the Stockholders’ Agreement.

-7-

--------------------------------------------------------------------------------

            (d)        In the case of any conflict between Section 13(a) and
Section 13(b), Section 13(b) shall supersede and govern the agreement between
the parties. For the avoidance of doubt, Section 13(b) shall supersede and
govern the agreement between the parties with respect to Section 5.7 of the
Stockholders’ Agreement and Section 4.5 of the Purchase Agreement.

            14.      Orgenesis Parent MSA. The parties hereto agree that the
“Term” as defined in that certain Management Services Agreement, by and between
Orgenesis Parent and the Company, dated June 28, 2018, shall terminate on June
28, 2020.

            15.      Further Assurances. Each of the Company, Orgenesis Parent,
Israel Sub and South Korea Sub will take such further reasonable administrative
or formal actions (including the execution and delivery of share transfer deeds
and such further reasonable administrative or formal instruments and documents)
as may be agreed by Investor, Company and Orgenesis Parent as being necessary in
order to effect the transactions contemplated by this Agreement, in each case,
at the sole cost and expense of Orgenesis Parent.

            16.      Miscellaneous Provisions. The provisions of Article 9
“Miscellaneous” of the Purchase Agreement are incorporated by reference into and
made a part of this Agreement other than Section 9.1 and 9.12(b) .

* * * * *

-8-

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first above written.

  INVESTOR:   GPP-II MASTHERCELL, LLC       By: /s/ Noah F. Rhodes, III   Name:
Noah F. Rhodes, III   Title: President       COMPANY:   MASTHERCELL GLOBAL INC.
      By: /s/ Darren Head   Name: Darren Head   Title: CEO       ORGENESIS
PARENT:   ORGENESIS INC.       By: /s/ Vered Caplan   Name: Vered Caplan  
Title: Chief Executive Officer       ISRAEL SUB:   ATVIO BIOTECH LTD.       By:
/s/ Ohad Karnieli   Name: Ohad Karnieli   Title: President       SOUTH KOREA
SUB:   CURECELL CO., LTD.       By: /s/ David Kim   Name: David (Taeho) Kim  
Title: CEO/Representative Director

[SIGNATURE PAGE TO TRANSFER AGREEMENT]

--------------------------------------------------------------------------------

EXHIBIT A

Loan Agreements Evidencing the New Subsidiary Loans

Please see attached

--------------------------------------------------------------------------------

Exhibit A-1

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is entered into on and as of the 7 day of
August, 2019, by and between Masthercell Global Inc. (the “Lender”) and Atvio
Biotech Ltd. (the “Borrower”; and the Lender and the Borrower shall each be
referred to hereinafter as a “Party” and collectively as the “Parties”).

WHEREAS, the Lender has made available to the Borrower cash advances in the
aggregate amount of US $1,250,000, since June 28, 2018;

WHEREAS, the Parties wish to enter into this Loan Agreement in order to
formalize in writing the terms on which such cash advances will be repaid; and

WHEREAS, the Parties have agreed that the full amount of the Loan, together with
all unpaid and accrued interest thereon, will be repaid at the earlier of the
Maturity Date or immediately after a Liquidation Event (as defined below) of
either the Borrower or Orgenesis Inc. (the “Parent”).

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties hereby agree as follows:

1.

The Loan. Aggregate principal amount of US $1,250,000 (the “Loan”).

    2.

Repayment and Prepayment.


  2.1

Notwithstanding anything to the contrary in this Agreement, the Borrower may
prepay the Loan, together with all unpaid and accrued interest thereon, at any
time without penalty.

        2.2

The Borrower undertakes to repay to the Lender, all of the principal amount of
the Loan, together with all unpaid and accrued interest thereon, in US dollars
on or before the earlier of (i) August ___, 2024 (the “Maturity Date”) or (ii)
the closing of a Liquidation Event of the Borrower or the Parent. If a
Liquidation Event has not have occurred prior to the Maturity Date the Maturity
Date shall be automatically extended for an additional 5 years. If a Liquidation
Event occurred prior to the Maturity Date, then payment upon the closing of the
Liquidation Event shall be limited to the amount of the proceeds that would
otherwise be received by the seller in such transaction, as a result of such
transaction and any unpaid Loan balance, together with all unpaid and accrued
interest thereon, shall be paid at the Maturity Date.

        2.3

Liquidation Event shall mean the earliest of the following:

(i) a Sale of the Company (as defined in that certain Stockholders’ Agreement of
the Lender, dated June 28, 2018, by and among the Parent, the Lender, and other
parties thereto);

(ii) any sale or transfer of any of the equity interests of the Lender owned by
the Parent;

(iii) any sale or transfer of all or substantially all of the equity interests
of the Parent or all or substantially all of the assets of the Parent; or

--------------------------------------------------------------------------------

            (iv) any sale or transfer of any of the equity interests or all or
substantially all of the assets of the Borrower.

2.4.        Regulatory limitations. If at the time when a payment is due
hereunder there is a local government, money laundering or banking regulation
that limits when the Borrower can make such payment, (a) the Borrower shall take
all actions necessary to comply with such regulation so as to allow the Borrower
to make the payments as soon as possible and the due date for such payment may
be delayed for up to five (5) days to allow Borrower to take such actions, and
(b) in the case of a Liquidity Event, if after such five (5) day period Borrower
has not made such payment to Lender, Lender shall be entitled to retain proceeds
from such Liquidity Event and apply such proceeds to the payment of the Loan.

3.

Event of Default. If the Borrower engages in, or is subject to, any of the
following events then such event shall be considered an “Event of Default”:

            (i) admits in writing its inability to pay generally its debts as
they mature, or

            (ii) makes a general assignment for the benefit of creditors, or

            (iii) is adjudicated a bankrupt or insolvent, or (iv) files a
voluntary petition in bankruptcy, or

            (v) takes advantage, as against its creditors, of any bankruptcy law
or statute now or hereafter in effect, or

            (vi) has a petition or proceeding filed against it under any
provision of any bankruptcy or insolvency or similar law or statute, which
petition, or proceeding is not dismissed within 30 days after the date of the
commencement thereof, or

            (vii) has a receiver, liquidator, trustee, custodian, conservator,
sequestrator or other such person appointed by any court to take charge of its
affairs or assets or business and such appointment is not vacated or discharged
within 30 days thereafter, or

            (viii) does not pay any principal, interest or other amounts due to
the Lender under this Agreement when required by this Agreement, or

            (ix) takes any action in furtherance of any of the foregoing.

Upon the occurrence and during the continuation of any Event of Default, then,
in addition to any other rights or remedies available to Lender, the entire
unpaid principal amount of the Loan hereunder plus any and all interest accrued
thereon shall, at the option of Lender, become due and payable immediately
without presentment, demand, notice of nonpayment, protest, notice of protest,
or other notice of dishonor, all of which are hereby expressly waived by
Borrower; provided, however, that if an Event of Default under Section 3(vi)
shall occur, then, in addition to any other rights or remedies available to
Lender, the entire unpaid principal amount of the Loan hereunder plus any and
all interest accrued thereon shall automatically, without notice of any kind,
become immediately due and payable.

4.

Interest. The Loan shall bear an interest rate equal to the minimal mid-term
applicable federal rate as defined in Section 1274(d) of the Internal Revenue
Code of 1986, as amended (the “Code”). Borrower and Lender agree to adjust the
interest rate from time to time in order for it to be not less than the minimum
rate necessary to avoid the imputation of income and gift for tax purposes under
Section 7872 of the Code or other applicable law.

2

--------------------------------------------------------------------------------


5.

Miscellaneous.


  5.1

Amendments: This Agreement shall not be amended, changed or modified in any
manner except by an instrument in writing signed by each of the Parties.

        5.2

No Waiver: Failure or exercise or delay in exercising any right or remedy under
this Agreement by any Party shall not operate as a waiver thereof or of any
other right or remedy which such right or remedy which such Party has.

        5.3

Severability: In the event that any provision or any provision of any provisions
of the Agreement is or proves to be invalid, illegal or unenforceable under
applicable laws, the validity of the other provisions hereof shall not be
affected the Parties shall negotiate in good faith and agree to such amendments,
modification or supplements of or to the Agreement as shall to the maximum
extent practicable give effect to the intention of the Parties.

        5.4

No Assignment: The Borrower may not assign any of its rights or obligations
hereunder without the prior written consent of the Lender.

        5.5

Governing Law and Jurisdiction: This Agreement shall be governed by the laws of
Delaware. The Parties hereby elect the city of New York, NY as the exclusive
place of jurisdiction for all purposes of these presents, and the Borrower
hereby irrevocably submit to the exclusive jurisdiction of the competent courts
of New York, NY.

        5.6

Entire Agreement: This Agreement constitutes the full and entire understanding
and agreement between the Parties with regard to the subject matters hereof and
thereof and supersede any prior agreement, understand or contract, written or
oral, with respect to the subject matter hereof and thereof.

        5.7

Remedies: No right or remedy conferred upon or reserved to the Lender hereunder
now or hereafter existing at law or in equity is intended to be exclusive of any
other right or remedy, and each and every such right or remedy shall be
cumulative and concurrent, and in addition to every other such right or remedy,
may be pursued singly, concurrently, successively or otherwise, at the sole
discretion of Lender, and shall not be exhausted by any one exercise thereof but
may be exercised as often as occasion therefor shall occur.

        5.8

Costs and Expenses: Following the occurrence and during the continuation of any
Event of Default, the Borrower shall pay upon demand all costs and expenses
(including all reasonable attorneys’ fees and expenses) incurred by the Lender
in the exercise of any of its rights, remedies or powers under this Agreement
and any amount thereof not paid promptly in accordance with the terms of this
Agreement shall be added to the principal sum hereunder and shall bear interest
as set forth in Section 4, from the date of such demand until paid in full.

[Signature Pages Follow]

3

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF the Parties have set their hands and seals as of
the day and year first above written.

Borrower:   Atvio Biotech Ltd.     By: Ohad Karnieli Name: Ohad Karnieli Title:
President       Lender:   Masthercell Global Inc.     By: /s/ Darren Head Name:
Darren Head Title: CEO

[SIGNATURE PAGE TO ATVIO NEW LOAN AGREEMENT]

--------------------------------------------------------------------------------

Exhibit A-2

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is entered into on and as of the 7 day of
August, 2019, by and between Masthercell Global Inc. (the “Lender”) and CureCell
Co., Ltd. (the “Borrower”; and the Lender and the Borrower shall each be
referred to hereinafter as a “Party” and collectively as the “Parties”).

WHEREAS, the Lender has made available to the Borrower cash advances in the
aggregate amount of US $1,230,000, since June 28, 2018;

WHEREAS, the Parties wish to enter into this Agreement in order to confirm the
principal amount of the loan as US$1,230,000, made available to the Borrower on
or since June 28, 2018, and amend the interest rate and the maturity date of
such loan; and

WHEREAS, the Parties have agreed that the full amount of the Loan, together with
all unpaid and accrued interest thereon, will be repaid at the earlier of the
Maturity Date or immediately after a Liquidation Event (as defined below) of
either the Borrower or Orgenesis Inc. (the “Parent”).

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties hereby agree as follows:

1.

The Loan. Aggregate principal amount of US $1,230,000 (the “Loan”).

    2.

Repayment and Prepayment.


  2.1

Notwithstanding anything to the contrary in this Agreement, the Borrower may
prepay the Loan, together with all unpaid and accrued interest thereon, at any
time without penalty.

        2.2

The Borrower undertakes to repay to the Lender, all of the principal amount of
the Loan, together with all unpaid and accrued interest thereon, in US dollars
on or before the earlier of (i) August ___, 2024 (the “Maturity Date”) or (ii)
the closing of a Liquidation Event of the Borrower or the Parent. If a
Liquidation Event has not have occurred prior to the Maturity Date the Maturity
Date shall be automatically extended for an additional 5 years. If a Liquidation
Event occurred prior to the Maturity Date, then payment upon the closing of the
Liquidation Event shall be limited to the amount of the proceeds that would
otherwise be received by the seller in such transaction, as a result of such
transaction and any unpaid Loan balance, together with all unpaid and accrued
interest thereon, shall be paid at the Maturity Date.

        2.3

Liquidation Event shall mean the earliest of the following:

            (i) a Sale of the Company (as defined in that certain Stockholders’
Agreement of the Lender, dated June 28, 2018, by and among the Parent, the
Lender, and other parties thereto);

            (ii) any sale or transfer of any of the equity interests of the
Lender owned by the Parent;

            (iii) any sale or transfer of all or substantially all of the equity
interests of the Parent or all or substantially all of the assets of the Parent;
or

--------------------------------------------------------------------------------

(iv)        any sale or transfer of any of the equity interests or all or
substantially all of the assets of the Borrower.

2.4.        Regulatory limitations. If at the time when a payment is due
hereunder there is a local government, money laundering or banking regulation
that limits when the Borrower can make such payment, (a) the Borrower shall take
all actions necessary to comply with such regulation so as to allow the Borrower
to make the payments as soon as possible and the due date for such payment may
be delayed for up to five (5) days to allow Borrower to take such actions, and
(b) in the case of a Liquidity Event, if after such five (5) day period Borrower
has not made such payment to Lender, Lender shall be entitled to retain proceeds
from such Liquidity Event and apply such proceeds to the payment of the Loan.

    3.

Event of Default. If the Borrower engages in, or is subject to, any of the
following events then such event shall be considered an “Event of Default”:

            (i) admits in writing its inability to pay generally its debts as
they mature, or

            (ii) makes a general assignment for the benefit of creditors, or 

            (iii) is adjudicated a bankrupt or insolvent, or (iv) files a
voluntary petition in bankruptcy, or

            (v) takes advantage, as against its creditors, of any bankruptcy law
or statute now or hereafter in effect, or

            (vi) has a petition or proceeding filed against it under any
provision of any bankruptcy or insolvency or similar law or statute, which
petition, or proceeding is not dismissed within 30 days after the date of the
commencement thereof, or

            (vii) has a receiver, liquidator, trustee, custodian, conservator,
sequestrator or other such person appointed by any court to take charge of its
affairs or assets or business and such appointment is not vacated or discharged
within 30 days thereafter, or

            (viii) does not pay any principal, interest or other amounts due to
the Lender under this Agreement when required by this Agreement, or

            (ix) takes any action in furtherance of any of the foregoing.

Upon the occurrence and during the continuation of any Event of Default, then,
in addition to any other rights or remedies available to Lender, the entire
unpaid principal amount of the Loan hereunder plus any and all interest accrued
thereon shall, at the option of Lender, become due and payable immediately
without presentment, demand, notice of nonpayment, protest, notice of protest,
or other notice of dishonor, all of which are hereby expressly waived by
Borrower; provided, however, that if an Event of Default under Section 3(vi)
shall occur, then, in addition to any other rights or remedies available to
Lender, the entire unpaid principal amount of the Loan hereunder plus any and
all interest accrued thereon shall automatically, without notice of any kind,
become immediately due and payable.

4.

Interest. The Loan shall bear an interest rate equal to the minimal mid-term
applicable federal rate as defined in Section 1274(d) of the Internal Revenue
Code of 1986, as amended (the “Code”). Borrower and Lender agree to adjust the
interest rate from time to time in order for it to be not less than the minimum
rate necessary to avoid the imputation of income and gift for tax purposes under
Section 7872 of the Code or other applicable law.

2

--------------------------------------------------------------------------------


5.

Miscellaneous.


  5.1

Amendments: This Agreement shall not be amended, changed or modified in any
manner except by an instrument in writing signed by each of the Parties.

        5.2

No Waiver: Failure or exercise or delay in exercising any right or remedy under
this Agreement by any Party shall not operate as a waiver thereof or of any
other right or remedy which such right or remedy which such Party has.

        5.3

Severability: In the event that any provision or any provision of any provisions
of the Agreement is or proves to be invalid, illegal or unenforceable under
applicable laws, the validity of the other provisions hereof shall not be
affected the Parties shall negotiate in good faith and agree to such amendments,
modification or supplements of or to the Agreement as shall to the maximum
extent practicable give effect to the intention of the Parties.

        5.4

No Assignment: The Borrower may not assign any of its rights or obligations
hereunder without the prior written consent of the Lender.

        5.5

Governing Law and Jurisdiction: This Agreement shall be governed by the laws of
Delaware. The Parties hereby elect the city of New York, NY as the exclusive
place of jurisdiction for all purposes of these presents, and the Borrower
hereby irrevocably submit to the exclusive jurisdiction of the competent courts
of New York, NY.

        5.6

Entire Agreement: This Agreement constitutes the full and entire understanding
and agreement between the Parties with regard to the subject matters hereof and
thereof and supersede any prior agreement, understand or contract, written or
oral, with respect to the subject matter hereof and thereof.

        5.7

Remedies: No right or remedy conferred upon or reserved to the Lender hereunder
now or hereafter existing at law or in equity is intended to be exclusive of any
other right or remedy, and each and every such right or remedy shall be
cumulative and concurrent, and in addition to every other such right or remedy,
may be pursued singly, concurrently, successively or otherwise, at the sole
discretion of Lender, and shall not be exhausted by any one exercise thereof but
may be exercised as often as occasion therefor shall occur.

        5.8

Costs and Expenses: Following the occurrence and during the continuation of any
Event of Default, the Borrower shall pay upon demand all costs and expenses
(including all reasonable attorneys’ fees and expenses) incurred by the Lender
in the exercise of any of its rights, remedies or powers under this Agreement
and any amount thereof not paid promptly in accordance with the terms of this
Agreement shall be added to the principal sum hereunder and shall bear interest
as set forth in Section 4, from the date of such demand until paid in full.

[Signature Pages Follow]

3

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF the Parties have set their hands and seals as of
the day and year first above written.

Borrower:

CureCell Co., Ltd.

 

By: /s/ David Kim
Name: David (Taeho) Kim
Title: CEO/Representative Director


 

Lender:

Masthercell Global Inc.

 

By: /s/ Darren Head
Name: Darren Head
Title: CEO


 

[SIGNATURE PAGE TO CURECELL NEW LOAN AGREEMENT]

--------------------------------------------------------------------------------

EXHIBIT B

Press Release

[exhibit10-1x11x1.jpg]


Orgenesis Reorganizes its Israel and Korea Subsidiaries to Support Continued
Growth

GERMANTOWN, MD, US – August XX, 2019 – Orgenesis Inc. (NASDAQ: ORGS), a leading
cell and gene therapy enabling company providing centralized CDMO manufacturing
and development services through its subsidiary MTH Global, Inc., as well as
localized point-of-care development and processing centers, today announces that
it has transferred the ownership of its Israeli cell process development
business, Atvio Biotech Ltd., and its South Korean cell development and
manufacturing business, CureCell Co., Ltd. from its subsidiary, Masthercell
Global, to the parent company, Orgenesis, Inc. Atvio and Curecell will provide
internal manufacturing services to Orgenesis, and to customers located within
Israel and South Korea, respectively. Additional details related to the
transaction can be found in the Company’s Form 8-K filed today with the US
Securities & Exchange Commission at www.sec.gov.

Vered Caplan, Chief Executive Officer, of Orgenesis, said, “This internal
transfer of ownership interests in both Atvio and Curecell are part of a broader
initiative to realign resources within the organization to support our continued
growth and meet market needs as the cell and gene therapy industry continues to
expand in specific areas. Specifically, given the success of Masthercell Global,
we are reallocating resources towards further expansion of our CDMO capabilities
for third party cell and gene therapy services in North America and Europe.
Accordingly, Orgenesis plans to focus resources within Atvio and Curecell
towards advancing our ongoing therapeutic development programs, as well as
supporting cell manufacturing market needs in their own respective geographical
regions. Orgenesis remains extremely encouraged by our continued progress and
the traction we are gaining within the market.”

--------------------------------------------------------------------------------

Notice Regarding Forward-Looking Statements
This press release contains forward-looking statements which are made pursuant
to the safe harbor provisions of Section 27A of the Securities Act of 1933, as
amended, and Section 21E of the Securities and Exchange Act of 1934, as amended.
These forward-looking statements involve substantial uncertainties and risks and
are based upon our current expectations, estimates and projections and reflect
our beliefs and assumptions based upon information available to us at the date
of this release. We caution readers that forward-looking statements are
predictions based on our current expectations about future events. These
forward-looking statements are not guarantees of future performance and are
subject to risks, uncertainties and assumptions that are difficult to predict.
Our actual results, performance or achievements could differ materially from
those expressed or implied by the forward-looking statements as a result of a
number of factors, including, but not limited to, the success of our reorganized
CDMO operations, the success of our partnership with Great Point Partners, LLC,
our ability to achieve and maintain overall profitability, the sufficiency of
working capital to realize our business plans, the development of our
transdifferentiation technology as therapeutic treatment for diabetes which
could, if successful, be a cure for Type 1 Diabetes; our technology not
functioning as expected; our ability to retain key employees; our ability to
satisfy the rigorous regulatory requirements for new procedures; our competitors
developing better or cheaper alternatives to our products and the risks and
uncertainties discussed under the heading "RISK FACTORS" in Item 1A of our
Annual Report on Form 10-K for the fiscal year ended November 30, 2018, and in
our other filings with the Securities and Exchange Commission. We undertake no
obligation to revise or update any forward-looking statement for any reason.

IR Contact for Orgenesis: David Waldman Crescendo Communications, LLC Tel:
212-671-1021 ORGS@crescendo-ir.com   PR Contact for Orgenesis: Neil Hunter /
Michelle Boxall Image Box PR Tel +44 20 8943 4685 neil@imageboxpr.co.uk /
michelle@imageboxpr.co.uk


--------------------------------------------------------------------------------